Citation Nr: 0008300
Decision Date: 03/28/00	Archive Date: 09/08/00

DOCKET NO. 96-07 378               DATE MAR 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for skin cancer, to include
Bowen's carcinoma.

2. Entitlement to service connection for multiple sclerosis.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to October
1966. He also served in the South Carolina Army National Guard from
August 1985 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1995 rating decision of a Regional Office
(RO) of the Department of Veterans Affairs (VA), which denied the
veteran's claim for service: connection for skin cancer. The
veteran filed a timely notice of disagreement and substantive
appeal regarding this issue such that the Board now has
jurisdiction over it. The veteran also filed an October 1996 claim
for service connection for multiple sclerosis, which was denied by
the RO in November 1996. A timely notice of disagreement and
substantive appeal have also been filed regarding this claim, and
the Board likewise now has jurisdiction.

This appeal was first presented to the Board in December 1997, at
which time it was remanded for additional development. The appeal
was returned to the Board in December 1998 and July 1999, and was
again remanded for additional development. It has now been returned
to the Board.

2 -

FINDINGS OF FACT

1. The veteran was awarded the Purple Heart medal due to his
injuries received during combat in Vietnam.

2. The veteran was exposed to herbicides during his service in
Vietnam.

3. No medical evidence has been presented demonstrating that the
veteran incurred any form of skin cancer during active military
service, or within a year thereafter, or due to or resulting from
sunlight exposure during service.

4. No medical evidence has been presented demonstrating a medical
nexus between the veteran's cur-rent skin cancer disability and any
in-service herbicide exposure.

5. No medical evidence has been presented demonstrating that the
veteran incurred multiple sclerosis during active military service,
or within seven years thereafter.

6. No medical evidence has been presented demonstrating a medical
nexus between the veteran's multiple sclerosis and any in-service
herbicide exposure.

CONCLUSIONS OF LAW

1. The veteran's claim for service connection for skin cancer, to
include Bowen's carcinoma, is not well grounded, and must be
denied. 38 U.S.C.A. 101, 1110, 1112, 1113, 1116, 1154, 5107 (West
1991 & Supp. 1999); 38 C.F.R. 3.303, 3.304, 3.307, 3.309 (1999).

2. The veteran's claim for service connection for multiple
sclerosis is not well grounded, and must be denied. 38 U.S.C.A. 
101, 1110, 1112, 1113, 1116, 1154, 5107 (West 1991 & Supp. 1999);
38 C.F.R. 3.303, 3.304, 3.307, 3.309 (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for any
diagnosis of or treatment for any disabilities of the skin or
neurological system. He was afforded a service separation
examination in September 1966, and found to be in good health,
without any abnormalities of the skin or neurological systems.

According to a June 1983 private treatment report, the veteran was
noted to have three small skin lesions. One lesion was diagnosed as
Bowen's carcinoma, and the others were seborrheic keratoses. No
dermal invasion was noted, and no cause was given for these
lesions. Two skin lesions, diagnosed as pustular dermatitis
superimposed upon actinic keratosis, were also observed in December
1984. These legions were all surgically removed.

In July 1986, the veteran underwent a skin biopsy at a VA hospital.
Squamous cell papillomas were found, and these growths were
surgically removed. No underlying cause or date of onset was noted.

A VA dermatological examination was afforded the veteran in
February 1992. He reported a history of skin rashes and abscesses
on various regions of his body since his service in Vietnam. He
also reported having several precancerous lesions removed in the
1980's. Upon objective evaluation, the veteran had some flaking,
brownish keratotic areas along his scalp. Additionally, he had
evidence of folliculitis, hypopigmentation, xerosis, ecchymoses,
and seborrheic dermatitis. His scars resulting from the removal of
his skin lesions were also visible.

In September 1994, the veteran filed a claim for skin cancer, which
he claimed was secondary to Agent Orange exposure and/or
overexposure to sunlight during service. This claim was denied by
the RO in an October 1994 rating decision. The veteran then
submitted additional medical evidence, and RO reconsidered the
veteran's claim in August 1995. Service connection for skin cancer
was again

4 - 

denied by the RO, and the veteran filed an August 1995 notice of
disagreement, initiating this appeal. He was sent a statement of
the case, and responded with an October 1995 VA Form 9 substantive
appeal.

A personal hearing before RO personnel was afforded the veteran in
May 1996. He testified that he has had several cancerous or
precancerous skin lesions removed from his body, and he believed
these lesions were a result of excessive sunlight exposure during
his service in Vietnam. The veteran described himself as a fair-
skinned individual, and stated sun screens or other such protective
measures were not made available to him during his overseas
military service.

The veteran filed a claim for service connection for multiple
sclerosis in October 1996. In support thereof, he submitted a VA
clinical treatment notation, also from October 1996, indicating a
diagnosis of multiple sclerosis. In a November 1996 rating action,
the RO denied the veteran service connection for multiple
sclerosis, finding no evidence that such a disability was either
incurred in or aggravated by active military service. He responded
with a December 1996 notice of disagreement, initiating an appeal
on this issue.

Subsequently obtained VA outpatient treatment notes from the 1990's
reflect the veteran's complaints of muscle numbness and weakness.
Multiple sclerosis was suspected as early as December 1995, based
on MRI results, and was confirmed within the following year.

The veteran's appeal was first presented to the Board in December
1997, at which time it was remanded for verification of the
training dates for the veteran's Army National Guard service
period. According to service personnel records obtained by the RO,
the veteran had several periods of active duty, active duty for
training, or inactive duty training between August 1985 and August
1995; however, none of these periods exceeded 90 consecutive days
of service. None of the-. service personnel records of record
reflect the specific dates of the veteran"s active duty, active
duty for training, and/or inactive duty training while in the Army
National Guard.

5 -

The veteran's appeal was returned to the Board in December 1998, at
which time it was again remanded to determine the exact dates the
veteran may have served on active duty, active duty for training,
or inactive duty training during his time in the Army National
Guard. The appeal was remanded for a third time for this same
reason in July 1999. It has now been returned to the Board.

Analysis

The veteran seeks service connection for skin cancer and multiple
sclerosis. Service connection will be awarded for any current
disability resulting from a disease or injury incurred in or
aggravated by active military, naval, or air service. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303, 3.304 (1999).. "Active military,
naval, or air service" constitutes active duty, any period of
active duty for training during which the claimant was disabled or
died from a disease or injury incurred or aggravated in the line of
duty, and any period of inactive duty training during which the
claimant was disabled or died from an injury incurred or aggravated
in the line of duty. 38 U.S.C.A. 101 (24) (West 1991); 38 C.F.R.
3.6(a) (1999). In addition, service connection may also be awarded
to a veteran for certain statutorily-enumerated disabilities, such
as malignant tumors or multiple sclerosis, which manifest to a
compensable degree within a specified time period after the date of
discharge from service. 38 U.S.C.A. 1112, 111:3 (West 1991 & Supp.
1999); 38 C.F.R. 3.307, 3.309 (1999). In the case of malignant
tumors, the specified time period is one year; for multiple
sclerosis, it is seven years. 38 C.F.R. 3.307(a)(3) (1999).
However, these statutory presumptions will only apply to periods of
service of at least 90 days. 38 U.S.C.A. 1112(a) (West 1991 & Supp.
1999).

Regarding the issue of herbicide exposure, 38 U.S.C.A. 1116 and its
implementing regulation, 38 C.F.R. 3.307, clearly limit the
presumption of herbicide exposure to veterans who served in Vietnam
between January 9, 1962, and May 7, 1975, and subsequently
developed a statutorily-enumerated presumptive disease. 38 U.S.C.A.
1116(a)(3) (West 1991 & Supp. 1999);

- 6 -

38 C.F.R. 3.307(a)(6)(iii) (1999); see McCartt v. West, 12 Vet.
App. 164, 168-69 (1999). While several neurological diseases and
carcinomas have been placed on the list of presumptive diseases for
herbicide exposure, neither multiple sclerosis nor Bowen's
carcinoma are among them. The veteran has not otherwise
demonstrated that he currently has any other presumptive disease;
thus, the statutory presumption of herbicide exposure does not
apply in the present case. 38 U.S.C.A. 1116(a)(2) (West 1991 &
Supp. 1999); 38 C.F.R. 3.3 09(e) (1999). Nevertheless, the
veteran's DD-214 indicates he served in Vietnam between January 9,
1962, and May 7, 1975, the period for which it has been
acknowledged herbicide agents were used. 38 C.F.R. 3.307(a)(6)
(1999). Thus, his credible testimony regarding herbicide exposure
during service is accepted by the Board as sufficient proof of such
exposure.

As the veteran was awarded the Purple Heart medal, his
participation in combat is conceded by the Board. As a combat
veteran, the statutory benefits of 38 U.S.C.A. 1154(b) are
applicable to the veteran's appeal. 38 U.S.C.A. 1154(b) (West
1991); 38 C.F.R. 3.304(d) (1999). Under these presumptions, lay
evidence regarding diseases and injuries incurred in or aggravated
by service will be accepted as true in the absence of evidence to
the contrary, if they are consistent with the circumstances,
conditions, or hardships of service. This statute will be applied
where applicable in the veteran's case.

As an initial matter, the preliminary requirement for establishing
entitlement to any VA benefit is that the applicant submit a claim
which is sufficient to justify a belief by a fair and impartial
individual that the claim is well grounded. 38 U.S.C.A. 5107(a)
(West 1991). The U.S. Court of Appeals for Veterans Claims (Court)
has defined a well-grounded claim as "a plausible claim, one which
is meritorious on its own or capable of substantiation." Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). Such a claim need not be
conclusive, but only possible, to satisfy the initial burden of
5107. Id.

Case law promulgated by the Court has resulted in what is in effect
a three pronged test to determine whether a claim is well grounded.
There must be competent

- 7 -

evidence of a current disability (medical diagnosis), of incurrence
or aggravation of a disease or injury in service (lay or medical
evidence) - and of a nexus between the injury or disease in service
and the current disability (medical evidence). See Rabideau v.
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. App.
92 (1993); Grivois v. Brown, 6 Vet. App. 13 6 (1994); Caluza v.
Brown, 7 Vet. App. 498 (1995). To be well grounded, a claim must be
supported by evidence that suggests more than a purely speculative
basis for an award of benefits; evidence is required, not just
allegations. Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v.
Derwinski, 3 Vet. App. 261 (1992).

1. Service connection - Skin cancer

For the reasons to be discussed below, the veteran's claim for
service connection for skin cancer, to include Bowen's carcinoma,
is not well grounded.

According to the medical record, the veteran was diagnosed with
Bowen!s carcinoma by a private physician in 1983; squamous cell
papillomas were also noted in a 1986 VA biopsy report. This
uncontroverted evidence, rendered by competent medical experts, is
sufficient to establish a current disability of skin cancer.
However, as is noted above, the veteran must also demonstrate that
he was disabled by a disease or injury which was incurred in or
aggravated by a period of active military service, or within a
certain time thereafter. 38 U.S.C.A. 101 (21)-(24), 1110, 1112,
1113 (West 1991); 38 C.F.R. 3.303, 3.304, 3.307, 3.309 (1999). This
has not yet been accomplished.

The veteran's service medical records are negative for any
diagnosis of or treatment for any form of skin cancer. The first
such diagnosis of record dates to 1983, more than 15 years after
the veteran's separation from service; this time gap is clearly in
excess of the one year presumptive period. While the veteran did
enlist in the South Carolina Army National Guard from 1985 to 1995,
he did not have any service period of at least 90 days during that
time; therefore, no statutory presumptions would apply for his
National Guard service. 38 U.S.C.A. 1112(a) (West 1991 & Supp.
1999). Additionally, the veteran has not demonstrated that he
incurred or

8 -

aggravated his skin cancer during any period of active duty or
active duty for training while in the National Guard. In the
absence of any such evidence, his claim is not well grounded. See
Caluza, supra.

The veteran has repeatedly asserted that his sunlight exposure,
without any protective measures being available, during Vietnam
resulted in his current skin cancer disability. However, he has not
offered any medical evidence to support this contention,, and his
layperson's testimony, by itself, is not adequate evidence to well
ground his claim. See Pearlman v. West, 11 Vet. App. 443, 447
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95
(1992)].

The veteran has also stated that he was exposed to herbicides
during his service in Vietnam, and such exposure may have resulted
in his skin cancer. While the veteran cannot be afforded the
statutory presumptions discussed above, the United States Court of
Appeals for the Federal Circuit has determined that the Veterans'
Dioxin and Radiation Exposure Compensation Standards (Radiation
Compensation) Act, Pub. L. No. 98-542, 5, 98 Stat. 2725, 2727-29
(1984) does not preclude a veteran from establishing service
connection with proof of actual direct causation. Combee v. Brown,
34 F.3d 1039 (Fed. Cir. 1994). However, the Combee holding does not
preclude the Court's previous determinations that where the issue
involves medical causation, competent medical evidence which
indicates that the claim is plausible or possible is required to
set forth a well grounded claim. Grottveit, supra.

As Bowen's carcinoma and squamous cell papillomas are not on the
statutory list for which a medical nexus with herbicide exposure is
presumed, medical evidence is required to connect these
disabilities to such exposure. However, the veteran has offered
only his own contentions that his Bowen's carcinoma and squamous
cell papillomas are due to or the result of Agent Orange exposure.
As a, layperson, the veteran's testimony regarding issues of
medical causation and etiology is not adequate evidence, and is
insufficient to well grounded his claim. see Espiritu, supra. The
medical evidence of record is otherwise silent as to an), nexus
between any of the veteran's current diagnoses, and his herbicide
exposure during service.

- 9 -

In the absence of any medical evidence of a nexus between
in-service herbicide exposure and a current disability, the claim
is not well grounded, and must be denied. See Wade v. West, 11 Vet.
App. 302, 305-6 (1998) (citing Caluza, supra).

In conclusion, the veteran has not demonstrated that he first
incurred any form of skin cancer during active military service, or
within a year thereafter. He has also not submitted medical
evidence of a nexus between any in-service herbicide exposure and
a current diagnosis of skin cancer. 38 U.S.C.A. 1110, 1112, 1113,
1116 (West 1991 & Supp. 1999); 38 C.F.R. 3.3 03, 3.304, 3.307,
3.309 (1999). For this reason, his claims for service connection
for skin cancer is not well-grounded, and must be denied on that
basis. See Wade, supra.

II. Service connection - Multiple sclerosis

The veteran also seeks service connection for multiple sclerosis.
For the reasons to be listed below, his claim for service
connection for multiple sclerosis is not well grounded.

According to the medical record, multiple sclerosis was first
suspected in the veteran's case in December 1995, and was confirmed
the next year. This diagnosis is competent medical evidence of a
cur-rent disability. However, because it was rendered in excess of
seven years after any 90 day or more period of service, the
statutory presumptions of in-service occurrence cannot be afforded
the veteran. Likewise, he has not presented evidence that this
disease was itself incurred in or aggravated by any period of
active duty or active duty for training (luring his tour with the
Army National Guard. 38 U.S.C.A. 101, 1110, 1112, 1113 (West 1991
& Supp. 1999); 38 C.F.R. 3.303, 3.304, 3.307(a), 3.309 (1999). In
the absence of any such evidence, the veteran's claim is not well
grounded. See Caluza, supra.

While the veteran's herbicide exposure during service has been
conceded, multiple sclerosis is not statutorily presumed to be a
result of such exposure, and he has not presented any medical
evidence linking multiple sclerosis to herbicide exposure. 38
U.S.C.A. 1116 (West 1991 & Supp. 1999); 38 C.F.R. 3.309 (1999); see

- 10-

Combee, supra. By itself, the veteran's lay assertions regarding
expert medical evidence is insufficient to well grounded his claim.
Espiritu, supra.

As a final matter, this appeal was remanded on three separate
occasions to obtain the exact dates of the veteran's active duty,
active duty for training, and/or inactive duty training, if any,
for his term of service in the Army National Guard. Despite these
multiple remands, this action has yet to be accomplished. The Court
has held that a remand by either the Court or the Board confers on
the veteran, as a matter of law, the right to compliance with the
remand order. Stegall v. West, 11 Vet. App. 268, 271 (1998).
However, the Court has subsequently stated that such a right is
grounded in the VA's statutory duty to assist claimants, and
presumes a well grounded claim; in the absence of a well grounded
claim, there exists no duty to assist, and no requirement for the
Board to enforce a prior remand order. Roberts V. West,, 13 Vet.
App. 185, 189 (1999); see also Morton v. West, 12 Vet. App. 477
(1999), req. for en banc consideration by a judge denied, 13 Vet.
App. 205 (1999) (per curiam). Therefore, as the veteran's service
connection claims for multiple sclerosis and skin cancer are not
well grounded, the noncompliance with the Board's remand orders is
not grounds for a remand at this time. Id.

In conclusion, the veteran has not demonstrated that he first
incurred multiple sclerosis during active military service, or
within seven years thereafter. He has also not submitted medical
evidence of a nexus between any in-service herbicide exposure and
a current diagnosis of multiple sclerosis. 38 U.S.C.A.. 1110, 1112,
1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. 3.303, 3.304, 3.307,
3.309 (1999). For this reason, his claim for service connection for
multiple sclerosis is not well-grounded, and must be denied on that
basis. See Wade, supra.

ORDER

1. As the veteran's claim for service connection for skin cancer,
to include Bowen's carcinoma, is not well grounded, it must be
denied.

2. As the veteran's claim for service connection for multiple
sclerosis is not well grounded, it must be denied.

G. H. SHUFELT
Member, Board of Veterans' Appeals

- 12 -



